OPINION — AG — WE HAVE EXAMINED THE COPIES OF THE TWO INSTRUMENTS SUBMITTED BY YOU AND ARE OF THE OPINION THAT THE INSTRUMENT ENTITLED "SECURITY AGREEMENT — INSTALLMENT SALE" IS A CONDITIONAL SALES CONTRACT AS CONTEMPLATED BY 21 O.S. 1961 1834 [21-1834] AND THAT THE INSTRUMENT ENTITLED "FINANCING STATEMENT, SECURITY AGREEMENT, AND PURCHASE MONEY CHATTEL MORTGAGE" IS A CHATTEL MORTGAGE AS CONTEMPLATED BY SECTION 1834. IT IS, THEREFORE, THE OPINION OF THE ATTORNEY GENERAL THAT, ASSUMING THAT ALL OTHER NECESSARY ELEMENTS CAN BE PROVEN, THAT EITHER OF THE INSTRUMENT WOULD BE SUFFICIENT FOR A PROSECUTION UNDER 21 O.S. 1961 1834 [21-1834]. (UNIFORM COMMERCIAL CODE) CITE: OPINION NO. 63-220 (HUGH COLLUM)